DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 June 2022 has been entered.
 
Claims 1, 19 and 20 are currently amended, claims 3, 4, 7, 10, 11, 13, 14 and 16 are as previously presented, claims 5, 6, 8, 9, 12, 15, 17 and 18 are as originally presented and claim 2 was previously cancelled.
In summary, claims 1 and 3-20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Geiss (U. S. Patent Application Publication 2010/0197391 A1, already of record, hereafter ‘391).

Regarding claim 1 (Currently Amended), Geiss teaches an image processing method (‘391; figs. 1A, 1B, 3 and 7; ¶ 0036), comprising: obtaining an image (‘391; ¶ 0042; capture device 48 may be configured to capture video with depth information via any suitable technique and may include a depth camera, a video camera, stereo cameras, and/or other suitable image capture devices); obtaining features of at least two parts of a target based on the image (‘391, figs. 3-5; ¶ 0053-0060; FIG. 3 includes body parts bpl through bp14, each of which represents a different portion of the modeled target. Each body part is a three-dimensional shape – select bp4 and bp5 as the two parts; fig. 4; features of bp4 and bp5 are joints or connection portions j2, j18 and j20); determining, according to the features of the at least two parts (‘391, figs. 3-5; ¶ 0053-0060; FIG. 3 includes body parts bpl through bp14, each of which represents a different portion of the modeled target. Each body part is a three-dimensional shape – select bp4 and bp5 as the two parts; fig. 4; features of bp4 and bp5 are joints or connection portions j2, j18 and j20) and a first movement constraint condition of a connection portion (‘391, ¶ 0158; joint angle constraints provide movement constraint conditions, ¶ 0159; Collision tests may be applied to prevent the model from interpenetrating itself. For example, collision tests may prevent any part of the forearms/hands from penetrating the torso, or prevent the forearms/hands from penetrating each other. In other examples, collision tests may prevent a leg from penetrating the other leg; another movement constraint condition), movement information of the connection portion (‘391; fig. 11A and 11B; movement information of the connection portion of j18 in fig. 11A to move to the position of j18 in fig. 11B; ¶ 0057-0058), wherein the connection portion connects two of the at least two parts (‘391, figs. 3-5; ¶ 0053-0060; FIG. 3 includes body parts bpl through bp14, each of which represents a different portion of the modeled target. Each body part is a three-dimensional shape – select bp4 and bp5 as the two parts; fig. 4; features of bp4 and bp5 are joints or connection portions j2, j18 and j20 and feature j18 connects the two parts bp4 and bp5); and controlling movement of the connection portion in a controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of connection portions j2, j18 and j20) according to the movement information of the connection portion (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of connection portions j2, j18 and j20 - controlling the model according to the movement information of the connection portion); wherein controlling the movement of the connection portion in the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of connection portions j2, j18 and j20) according to the movement information of the connection portion comprises: determining a type of the connection portion (’391; fig. 3, bp2 – neck, connecting a head and a trunk; fig. 5; j31-j33 features associated with the head-neck-trunk or torso; features of at least two parts of a target based on the image – see claim 9 where the neck is defined as an example of a first-type connection portion; paragraph [0014] of the specification of the instant application defines a neck as being included in the class of first-type connection portions; fig. 5, j19 or j20; features associated with the two wrists of the modeled target; features parts of a target based on the image – see claim 7 below where the wrists and ankles are defined as an example of a second-type connection portion; paragraph [0012] of the specification of the instant application defines a wrist and an ankle as being included in the class of second-type connection portions); determining, according to [[a]]the type of the connection portion (See claim 3 for the details showing the type of the connection portion and determining a control mode of controlling the connection portion), a control mode of controlling the connection portion (See claim 3 for the details showing the type of the connection portion and determining a control mode of controlling the connection portion), wherein the type of the connection portion comprises at least one of a first-type connection portion (‘391; fig. 3, bp2 – neck, connecting a head and a trunk; fig. 5; j31-j33 features associated with the head-neck-trunk or torso; features of at least two parts of a target based on the image – see claim 9 where the neck is defined as an example of a first-type connection portion; paragraph [0014] of the specification of the instant application defines a neck as being included in the class of first-type connection portions) or a second-type connection portion (‘391; fig. 5, j19 or j20; features associated with the two wrists of the modeled target; features parts of a target based on the image – see claim 7 below where the wrists and ankles are defined as an example of a second-type connection portion; paragraph [0012] of the specification of the instant application defines a wrist and an ankle as being included in the class of second-type connection portions), movement of [[a]]the first-type connection portion is driven by its own rotation rather than other parts (‘391 fig. 5; j31-j33 features for the parts and j34 is the direct rotational control for the rotation of the neck and is driven by its own rotation rather than other parts; ¶ 0057-0058; axial roll angle), and movement of [[a]]the second-type connection portion is driven by other parts (See claim 4 for the details of a second-type connection portion that is driven by other parts); and controlling the movement of the connection portion in the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of connection portions j2, j18 and j20) according to the control mode (See claim 3 for the details showing the type of the connection portion and determining a control mode of controlling the connection portion) and the movement information of the connection portion (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of connection portions j2, j18 and j20 - controlling the model according to the movement information of the connection portion).
Geiss discloses the above elements of claim 1 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Geiss to be combined into a single arrangement sequenced to satisfy the order required for claim 1.

Claim 2 (Cancelled).

Regarding claim 3 (Previously Presented), Geiss teaches the method according to claim 1 and further teaches wherein determining, according to the type of the connection portion, the control mode of controlling the connection portion comprises: in response to that the connection portion is the first-type connection portion (‘391; fig. 3, bp2 – neck, connecting a head and a trunk; fig. 5; j31-j33 features associated with the head-neck-trunk or torso; features of at least two parts of a target based on the image – see claim 9 below where the neck is defined as an example of a first-type connection portion; paragraph [0014] of the specification of the instant application defines a neck as being included in the class of first-type connection portions), determining that the control mode is a first-type control mode (‘391 fig. 5; j31-j33, features that describe a first-type connection portion which the specification of the instant application associates with controlling in or with a first-type control mode), wherein the first-type control mode is used for directly controlling movement of the connection portion in the controlled model (‘391 fig. 5; j31-j33 features for the parts and j34 is the direct rotational control for the rotation of the neck; ¶ 0057-0058; axial roll angle) corresponding to the first-type connection portion (‘391; fig. 3, bp2 – neck, connecting a head and a trunk; fig. 5; j31-j33 features associated with the head-neck-trunk or torso; features of at least two parts of a target based on the image – see claim 9 below where the neck is defined as an example of a first-type connection portion; paragraph [0014] of the specification of the instant application defines a neck as being included in the class of first-type connection portions).

Regarding claim 4 (Previously Presented), Geiss teaches the method according to claim 1 and further teaches wherein determining, according to the type of the connection portion, the control mode of controlling the connection portion comprises: in response to that the connection portion is the second-type connection portion (‘391; fig. 5, j19 or j20; features associated with the two wrists of the modeled target; features parts of a target based on the image – see claim 7 below where the wrists and ankles are defined as an example of a second-type connection portion; paragraph [0012] of the specification of the instant application defines a wrist and an ankle as being included in the class of second-type connection portions), determining that the control mode is a second-type control mode (‘391 fig. 5; j19, 20, 25 and 26, features that describe a second-type connection portion which the specification of the instant application associates with controlling in or with a second-type control mode), wherein the second-type control mode is used for indirectly controlling movement of the connection portion in the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of connection portions j19 or j20) corresponding to the second-type connection portion (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j20), and the indirect control is achieved by controlling a part in the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18) corresponding to a part other than the second-type connection portion (‘391; figs. 4 and 5; j20 is a second-type connection portion and the movement of j20 is indirectly controlled through movements of bp5 and bp4 by at least any first-type movement at connection portion j2; ¶ 0057-0058; ¶ 0149-0150).

Regarding claim 5 (Original), Geiss teaches the method according to claim 4 and further teaches wherein controlling the movement of the connection portion in the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18) according to the control mode and the movement information of the connection portion comprises: in response to that the control mode is the second-type control mode (‘391 fig. 5, j19, 20, 25 and 26, features that describe a second-type connection portion which the specification of the instant application associates with controlling in or with a second-type control mode), obtaining, by decomposing the movement information of the connection portion (‘391; fig. 5, j20; feature associated with the left wrist of the modeled target; a second -type connection portion which is controlled through a second-type control mode), first-type rotation3PCT2014389US; 19BP1028PCT-US information of the connection portion that the connection portion rotates under traction of a traction portion (‘391; the traction portion corresponding to the wrist comprises: an upper arm and/or a forearm – see claim 8 – determine rotation information of j2, a traction portion corresponding to the wrist to accomplish the movement shown in the movement example of figures 11A and 11B); adjusting movement information of the traction portion according to the first-type rotation information (‘391; the traction portion corresponding to the wrist comprises: an upper arm and/or a forearm – see claim 8 – determine rotation information of j2 a traction portion corresponding to the wrist; fig. 11B, determine rotation of j2 need to move j20 open circle to j20 filled circle; ¶ 0057-0058); and controlling movement of the traction portion in the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18) according to the adjusted movement information of the traction portion (‘391; the traction portion corresponding to the wrist comprises: an upper arm and/or a forearm – see claim 8 – determine rotation information of j2 a traction portion corresponding to the wrist; fig. 11B, determine rotation of j2 need to move j20 open circle to j20 filled circle; ¶ 0057-0058), to indirectly control the movement of the connection portion (‘391; the traction portion corresponding to the wrist comprises: an upper arm and/or a forearm – see claim 8 – determine rotation information of j2 a traction portion corresponding to the wrist; fig. 11B, determine rotation of j2 need to move j20 open circle to j20 filled circle which indirectly controls the movement of connection portion j20; ¶ 0057-0058; ¶ 0149-0150).

Regarding claim 6 (Original), Geiss teaches the method according to claim 5 and further teaches the method as further comprising: obtaining, by decomposing the movement information of the connection portion, second-type rotation information of the second-type connection portion rotating with respect to the traction portion (‘391; the traction portion corresponding to the wrist comprises: an upper arm and/or a forearm – see claim 8 – determine rotation information of j2 a traction portion corresponding to the wrist; fig. 11B, determine rotation of j2 need to move j20 open circle to j20 filled circle which indirectly controls the movement of connection portion j20; ¶ 0057-0058); and controlling, in the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18), rotation of the connection portion with respect to the traction portion by using the second-type rotation information (‘391; the traction portion corresponding to the wrist comprises: an upper arm and/or a forearm – see claim 8 – determine rotation information of j2 a traction portion corresponding to the wrist; fig. 11B, determine rotation of j2 need to move j20 open circle to j20 filled circle which indirectly controls the movement of connection portion j20; ¶ 0057-0058; ¶ 0149-0150; a very simplified example of applying force vectors to a model--in the illustrated example, a skeletal model 180. For the sake of simplicity, only two force vectors are shown in the illustrated example. Each such force vector may be the result of the summation of two or more different force vectors resulting from the pixel case determinations and force vector calculations of two or more different pixels).

Regarding claim 7 (Previously Presented), Geiss teaches the method according to claim 4 and further teaches wherein the second-type connection portion comprises: a wrist (‘391; fig. 5, j19 or j20; features associated with the two wrists of the modeled target); or an ankle (‘391; fig. 5, j25 or j26; features associated with the two ankles of the modeled target).

Regarding claim 8 (Original), Geiss teaches the method according to claim 5 and further teaches wherein in response to that the second-type connection portion is a wrist (‘391; fig. 5, j19; the left wrist of the modeled target), the traction portion corresponding to the wrist comprises: an upper arm and/or a forearm (‘391; fig. 3, bp 5 and/or bp 4); and in response to that the second-type connection portion is an ankle (‘391; fig. 5, j25; the right ankle of the modeled target), the traction portion corresponding to the ankle comprises: a thigh and/or a calf (‘391; fig. 3, bp 14 and/or bp 13).

Regarding claim 9 (Original), Geiss teaches the method according to claim 3 and further teaches wherein the first-type connection portion comprises a neck connecting a head and a trunk (‘391; fig. 3, bp2 – neck, connecting a head and a trunk; fig. 5; j31-j33 features associated with the head-neck-trunk or torso; features of at least two parts of a target based on the image).

Regarding claim 10 (Previously Presented), Geiss teaches the method according to claim 1 and further teaches wherein determining, according to the features of the at least two parts (‘391, figs. 3-5; ¶ 0053-0060; FIG. 3 includes body parts bpl through bp14, each of which represents a different portion of the modeled target. Each body part is a three-dimensional shape – select bp4 and bp5 as the two parts; fig. 4; features of bp4 and bp5 are joints or connection portions j2, j18 and j20) and the first movement constraint condition of the connection portion (‘391; ¶ 0158; certain limbs and body parts may be limited in their range of motion relative to an adjacent body part; this range of motion may change based on the orientation of adjacent body parts. Thus, applying joint angle constraints may allow limb segments to be constrained to possible configurations, given the orientation of parent limbs and/or body parts. For example, the lower leg can be configured to bend backwards (at the knee), but not forwards), the movement information of the connection portion comprises: determining respective orientation information of the at least two parts according to the features of the at least two parts connected by the connection portion (‘391; fig. 11A and 11B; movement information of the connection portion of j18 of the at least two parts bp5 and bp4 of fig. 3 where the movement in fig. 11A to move to the position of j18 in fig. 11B; ¶ 0057-0058); determining candidate orientation information of the connection portion according to the respective orientation information of the at least two parts (‘391; fig. 11A and 11B; movement information of the connection portion of j18 of the at least two parts bp5 and bp4 of fig. 3 where the movement in fig. 11A to move to the position of j18 in fig. 11B is constrained by candidate orientation information of the connection portion according to the respective orientation information of the at least two parts; ¶ 0158; ¶ 0057-0058); and determining the movement information of the connection portion according to the candidate orientation information and the first movement constraint condition (‘391; fig. 11A and 11B; movement information of the connection portion of j18 of the at least two parts bp5 and bp4 of fig. 3 where the movement in fig. 11A to move to the position of j18 in fig. 11B is constrained by candidate orientation information of the connection portion according to the respective orientation information of the at least two parts; ¶ 0158; ¶ 0057-0058).

Regarding claim 11 (Previously Presented), Geiss teaches the method according to claim 10 and further teaches wherein determining the candidate orientation information of the connection portion according to the respective orientation information of the at least two parts comprises: determining first candidate orientation information and second candidate orientation information of the connection portion according to the respective orientation information of the at least two parts (‘391; fig. 11A and 11B; movement information of the connection portion of j18 of the at least two parts bp5 and bp4 of fig. 3 where the movement in fig. 11A to move to the position of j18 in fig. 11B is constrained by candidate orientation information of the connection portion according to the respective orientation information of the at least two parts; ¶ 0150-0151; iteratively move the two parts through candidate orientations until a termination condition is satisfied; 0158; in harmony with the constraints of the joints and body parts, ¶ 0057-0058; with the desired body model for the imaged target).

Regarding claim 12 (Original), Geiss teaches the method according to claim 11 and further teaches wherein determining the movement information of the connection portion according to the candidate orientation information and the first movement constraint condition comprises: selecting target orientation information within an orientation change constraint range from the first candidate orientation information and the second candidate orientation information (‘391; fig. 11A and 11B; movement information of the connection portion of j18 of the at least two parts bp5 and bp4 of fig. 3 where the movement in fig. 11A to move to the position of j18 in fig. 11B is constrained by candidate orientation information of the connection portion according to the respective orientation information of the at least two parts; ¶ 0150-0151; iteratively move the two parts through candidate orientations until a termination condition is satisfied; 0158; in harmony with the constraint range of the joints and body parts, ¶ 0057-0058; with the desired body model for the imaged target); and determining the movement information of the connection portion according to the target orientation information (‘391; fig. 11A and 11B; movement information of the connection portion of j18 of the at least two parts bp5 and bp4 of fig. 3 where the movement in fig. 11A to move to the position of j18 in fig. 11B is constrained by candidate orientation information of the connection portion according to the respective orientation information of the at least two parts; ¶ 0150-0151; iteratively move the two parts through candidate orientations until a termination condition is satisfied; 0158; in harmony with the constraints of the joints and body parts, ¶ 0057-0058; with the desired body model for the imaged target).

Regarding claim 15 (Original), Geiss teaches the method according to claim 1 and further teaches the method as further comprising: determining movement information of the at least two parts based on the features (‘391; fig. 11A and 11B; movement information of the connection portion of j18 in fig. 11A to move to the position of j18 in fig. 11B; ¶ 0057-0058); and wherein determining, according to the features of the at least two parts (‘391; fig. 11A and 11B; movement information of the connection portion of j18 in fig. 11A to move to the position of j18 in fig. 11B; ¶ 0057-0058) and the first movement constraint condition of the connection portion (‘391; ¶ 0158; certain limbs and body parts may be limited in their range of motion relative to an adjacent body part; this range of motion may change based on the orientation of adjacent body parts. Thus, applying joint angle constraints may allow limb segments to be constrained to possible configurations, given the orientation of parent limbs and/or body parts. For example, the lower leg can be configured to bend backwards (at the knee), but not forwards), the movement information of the connection portion comprises: determining the movement information of the connection portion according to the movement information of the at least two parts (‘391; fig. 11A and 11B; movement information of the connection portion of j18 of the at least two parts bp5 and bp4 of fig. 3 is shown where the movement in fig. 11A to move to the position of j18 in fig. 11B describes the movement information of the at least two parts; ¶ 0057-0058).

Regarding claim 16 (Previously Presented), Geiss teaches the method according to claim 15 and further teaches wherein determining the movement information of the connection portion according to the movement information of the at least two parts comprises: obtaining a 3-Dimensional (3D) coordinate of the connection portion with respect to a second reference point (‘391; ¶ 0053-0060; 3D position/coordinate information for the plurality of skeletal points, joints j1-j33, and connection portion j18 is a second reference point for each of the at least two parts), wherein the second reference point refers to a second predetermined key point in the at least two parts (‘391; ¶ 0057-0058; j18, the second reference point, refers to j20, a second predetermined key point in the at least two parts); and obtaining absolute rotation information of the connection portion according to the 

Regarding claim 17 (Original), Geiss teaches the method according to claim 16 and further teaches wherein controlling the movement of the connection portion in the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18) based on the absolute rotation information further comprises: obtaining, by decomposing the absolute rotation information according to a traction hierarchy relationship among a plurality of connection portions in the target, relative rotation information; and controlling the movement of the connection portion in the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18) according to the movement information of the connection portion comprises: controlling the movement of the connection portion in the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18) based on the relative rotation information (‘391; ¶ 0057-0058; the rotational orientation of a limb relative to its parent limb and/or the torso; e.g., palm facing up).

Regarding claim 18 (Original), Geiss teaches the method according to claim 17 and further teaches wherein controlling the movement of the connection portion in the controlled model based on the absolute rotation information further comprises: correcting the relative rotation information according to a second constraint condition (‘391; fig. 11A and 11B; movement information of the connection portion of j18 of the at least two parts bp5 and bp4 of fig. 3 where the movement in fig. 11A to move to the position of j18 in fig. 11B is constrained by candidate orientation information of the connection portion according to the respective orientation information of the at least two parts; ¶ 0150-0151; iteratively move the two parts through candidate orientations until a termination condition is satisfied; 0158; in harmony with the constraint range of the joints and body parts including axial rotations, ¶ 0057-0058; with the desired body model for the imaged target), wherein the second constraint condition comprises a rotatable angle of the connection portion (‘391; fig. 11A and 11B; movement information of the connection portion of j18 of the at least two parts bp5 and bp4 of fig. 3 where the movement in fig. 11A to move to the position of j18 in fig. 11B is constrained by candidate orientation information of the connection portion according to the respective orientation information of the at least two parts; ¶ 0150-0151; iteratively move the two parts through candidate orientations until a termination condition is satisfied; 0158; in harmony with the constraint range of the joints and body parts including axial rotations, ¶ 0057-0058; with the desired body model for the imaged target); and controlling the movement of the connection portion in the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18) based on the relative rotation information comprises: controlling the movement of the connection portion in the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18) based on the corrected relative rotation information (‘391; fig. 11A and 11B; movement information of the connection portion of j18 of the at least two parts bp5 and bp4 of fig. 3 where the movement in fig. 11A to move to the position of j18 in fig. 11B is constrained by candidate orientation information of the connection portion according to the respective orientation information of the at least two parts; ¶ 0150-0151; iteratively move the two parts through candidate orientations until a termination condition is satisfied; 0158; in harmony with the constraint range of the joints and body parts including axial rotations, ¶ 0057-0058; with the desired body model for the imaged target).

Regarding claim 19 (Currently Amended), Geiss teaches an image device (‘391; figs. 1A, 1B and 2; ¶ 0036), comprising: a memory storing computer executable instructions (‘391; ¶ 0039); and a processor coupled to the memory (‘391; ¶ 0038), wherein the processor (‘391; ¶ 0038) is configured to: obtain an image (‘391; ¶ 0042; capture device 48 may be configured to capture video with depth information via any suitable technique and may include a depth camera, a video camera, stereo cameras, and/or other suitable image capture devices); obtain features of at least two parts of a target based on the image (‘391, figs. 3-5; ¶ 0053-0060; FIG. 3 includes body parts bpl through bp14, each of which represents a different portion of the modeled target. Each body part is a three-dimensional shape – select bp4 and bp5 as the two parts; fig. 4; features of bp4 and bp5 are joints or connection portions j2, j18 and j20); determine, according to the features of the at least two parts (‘391, figs. 3-5; ¶ 0053-0060; FIG. 3 includes body parts bpl through bp14, each of which represents a different portion of the modeled target. Each body part is a three-dimensional shape – select bp4 and bp5 as the two parts; fig. 4; features of bp4 and bp5 are joints or connection portions j2, j18 and j20) and a first movement constraint condition of a connection portion (‘391, ¶ 0158; joint angle constraints provide movement constraint conditions, ¶ 0159; Collision tests may be applied to prevent the model from interpenetrating itself. For example, collision tests may prevent any part of the forearms/hands from penetrating the torso, or prevent the forearms/hands from penetrating each other. In other examples, collision tests may prevent a leg from penetrating the other leg; another movement constraint condition), movement information of the connection portion (‘391; fig. 11A and 11B; movement information of the connection portion of j18 in fig. 11A to move to the position of j18 in fig. 11B; ¶ 0057-0058), wherein the connection portion connects two of the at least two parts (‘391, figs. 3-5; ¶ 0053-0060; FIG. 3 includes body parts bpl through bp14, each of which represents a different portion of the modeled target. Each body part is a three-dimensional shape – select bp4 and bp5 as the two parts; fig. 4; features of bp4 and bp5 are joints or connection portions j2, j18 and j20 and feature j18 connects the two parts bp4 and bp5); and control movement of the connection portion in a controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18) according to the movement information of the connection portion; wherein the processor is configured to control the movement of the connection portion in the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18) according to the movement information of the connection portion (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18- controlling the model according to the movement information of the connection portion), by: determining a type of the connection portion (’391; fig. 3, bp2 – neck, connecting a head and a trunk; fig. 5; j31-j33 features associated with the head-neck-trunk or torso; features of at least two parts of a target based on the image – see claim 9 where the neck is defined as an example of a first-type connection portion; paragraph [0014] of the specification of the instant application defines a neck as being included in the class of first-type connection portions; fig. 5, j19 or j20; features associated with the two wrists of the modeled target; features parts of a target based on the image – see claim 7 below where the wrists and ankles are defined as an example of a second-type connection portion; paragraph [0012] of the specification of the instant application defines a wrist and an ankle as being included in the class of second-type connection portions); determining, according to [[a]]the type of the connection portion (See claim 3 for the details showing the type of the connection portion and determining a control mode of controlling the connection portion), a control mode of controlling the connection portion (See claim 3 for the details showing the type of the connection portion and determining a control mode of controlling the connection portion), wherein the type of the connection portion comprises at least one of a first-type connection portion (‘391; fig. 3, bp2 – neck, connecting a head and a trunk; fig. 5; j31-j33 features associated with the head-neck-trunk or torso; features of at least two parts of a target based on the image – see claim 9 where the neck is defined as an example of a first-type connection portion; paragraph [0014] of the specification of the instant application defines a neck as being included in the class of first-type connection portions) or a second-type connection portion (‘391; fig. 5, j19 or j20; features associated with the two wrists of the modeled target; features parts of a target based on the image – see claim 7 below where the wrists and ankles are defined as an example of a second-type connection portion; paragraph [0012] of the specification of the instant application defines a wrist and an ankle as being included in the class of second-type connection portions), movement of [[a]]the first-type connection portion is driven by its own rotation rather than other parts (‘391 fig. 5; j31-j33 features for the parts and j34 is the direct rotational control for the rotation of the neck and is driven by its own rotation rather than other parts; ¶ 0057-0058; axial roll angle), and movement of [[a]]the second-type connection portion is driven by other parts (See claim 4 for the details of a second-type connection portion that is driven by other parts); and controlling the movement of the connection portion in the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18) according to the control mode (See claim 3 for the details showing the type of the connection portion and determining a control mode of controlling the connection portion) and the movement information of the connection portion (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18- controlling the model according to the movement information of the connection portion).
Geiss discloses the above elements of claim 19 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Geiss to be combined into a single arrangement sequenced to satisfy the order required for claim 19.

Regarding claim 20 (Currently Amended), Geiss teaches a non-transitory computer storage medium storing computer-executable instructions (‘391; ¶ 0039) that are executed by a processor (‘391; ¶ 0038) to: obtain an image (‘391; ¶ 0042; capture device 48 may be configured to capture video with depth information via any suitable technique and may include a depth camera, a video camera, stereo cameras, and/or other suitable image capture devices); obtain features of at least two parts of a target based on the image (‘391, figs. 3-5; ¶ 0053-0060; FIG. 3 includes body parts bpl through bp14, each of which represents a different portion of the modeled target. Each body part is a three-dimensional shape – select bp4 and bp5 as the two parts; fig. 4; features of bp4 and bp5 are joints or connection portions j2, j18 and j20); determine, according to the features of the at least two parts (‘391, figs. 3-5; ¶ 0053-0060; FIG. 3 includes body parts bpl through bp14, each of which represents a different portion of the modeled target. Each body part is a three-dimensional shape – select bp4 and bp5 as the two parts; fig. 4; features of bp4 and bp5 are joints or connection portions j2, j18 and j20) and a first movement constraint condition of a connection portion (‘391, ¶ 0158; joint angle constraints provide movement constraint conditions, ¶ 0159; Collision tests may be applied to prevent the model from interpenetrating itself. For example, collision tests may prevent any part of the forearms/hands from penetrating the torso, or prevent the forearms/hands from penetrating each other. In other examples, collision tests may prevent a leg from penetrating the other leg; another movement constraint condition), movement information of the connection portion (‘391; fig. 11A and 11B; movement information of the connection portion of j18 in fig. 11A to move to the position of j18 in fig. 11B; ¶ 0057-0058), wherein the connection portion connects two of the at least two parts (‘391, figs. 3-5; ¶ 0053-0060; FIG. 3 includes body parts bpl through bp14, each of which represents a different portion of the modeled target. Each body part is a three-dimensional shape – select bp4 and bp5 as the two parts; fig. 4; features of bp4 and bp5 are joints or connection portions j2, j18 and j20 and feature j18 connects the two parts bp4 and bp5); and control movement of the connection portion in a controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18) according to the movement information of the connection portion; wherein the processor controls the movement of the connection portion in the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18) according to the movement information of the connection portion (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18- controlling the model according to the movement information of the connection portion), by: determining a type of the connection portion (’391; fig. 3, bp2 – neck, connecting a head and a trunk; fig. 5; j31-j33 features associated with the head-neck-trunk or torso; features of at least two parts of a target based on the image – see claim 9 where the neck is defined as an example of a first-type connection portion; paragraph [0014] of the specification of the instant application defines a neck as being included in the class of first-type connection portions; fig. 5, j19 or j20; features associated with the two wrists of the modeled target; features parts of a target based on the image – see claim 7 below where the wrists and ankles are defined as an example of a second-type connection portion; paragraph [0012] of the specification of the instant application defines a wrist and an ankle as being included in the class of second-type connection portions); determining, according to [[a]]the type of the connection portion (See claim 3 for the details showing the type of the connection portion and determining a control mode of controlling the connection portion), a control mode of controlling the connection portion (See claim 3 for the details showing the type of the connection portion and determining a control mode of controlling the connection portion), wherein the type of the connection portion comprises at least one of a first-type connection portion (‘391; fig. 3, bp2 – neck, connecting a head and a trunk; fig. 5; j31-j33 features associated with the head-neck-trunk or torso; features of at least two parts of a target based on the image – see claim 9 where the neck is defined as an example of a first-type connection portion; paragraph [0014] of the specification of the instant application defines a neck as being included in the class of first-type connection portions) or a second-type connection portion, movement of [[a]]the first-type connection portion is driven by its own rotation rather than other parts, and movement of [[a]]the second-type connection portion is driven by other parts (‘391; fig. 5, j19 or j20; features associated with the two wrists of the modeled target; features parts of a target based on the image – see claim 7 below where the wrists and ankles are defined as an example of a second-type connection portion; paragraph [0012] of the specification of the instant application defines a wrist and an ankle as being included in the class of second-type connection portions); and controlling the movement of the connection portion in the controlled model (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18) according to the control mode (See claim 3 for the details showing the type of the connection portion and determining a control mode of controlling the connection portion) and the movement information of the connection portion (‘391; figs. 1A and 1B; ¶ 0030-0032; Gaming system 12 and depth camera 20 can be used to recognize and analyze the punch of game player 18 in physical space so that the punch can be interpreted as a game control that causes player avatar 24 to throw a punch in game space. For example, FIG. 1B shows HDTV 16 visually presenting player avatar 24 throwing a punch that strikes boxing opponent 22 responsive to game player 18 throwing a punch in physical space including the movement of j18- controlling the model according to the movement information of the connection portion).
Geiss discloses the above elements of claim 20 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Geiss to be combined into a single arrangement sequenced to satisfy the order required for claim 20.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Geiss (U. S. Patent Application Publication 2010/0197391 A1, already of record, hereafter ‘391) as applied to claims 1, 3-12 and 15-20 above and in view or Emmons et al. (U. S. Patent 4,561,066, hereafter ‘066).

Regarding claim 13 (Previously Presented), Geiss teaches the method according to claim 10 and further teaches wherein determining the respective orientation information of the at least two parts according to the features of the at least two parts comprises: obtaining, for each of the at least two parts (‘391, figs. 3-5; ¶ 0053-0060; FIG. 3 includes body parts bpl through bp14, each of which represents a different portion of the modeled target. Each body part is a three-dimensional shape – select bp4 and bp5 as the two parts; fig. 4; features of bp4 and bp5 are joints or connection portions j2, j18 and j20), a first key point and a second key point (‘391, figs. 3-5; ¶ 0053-0060; connection portion j2 is the first key point and connection portion j20 is the second key point); obtaining a first reference point for each of the at least two parts (‘391, figs. 3-5; ¶ 0053-0060; connection portion j18 is a first reference point for each of the at least two parts), wherein the first reference point refers to a first predetermined key point in the target (‘391, figs. 3-5; ¶ 0053-0060; connection portion j18 is a first reference point that is associated with a first predetermined key point j2 in the target); but does not explicitly teach generating a first vector based on the first key point and the first reference point; generating a second vector based on the second key point and the first reference point; and determining the orientation information for each of the at least two parts based on the first vector and the second vector.
Emmons, solving the same problem of providing a normal vector indicating the orientation of an object relative to a surface of that object, however, teaches generating a first vector based on the first key point and the first reference point (‘066; fig. 1; let a of fig. 1 represent j2 of ‘391 fig. 5, and c of fig. 1 represent j20 of ‘391 fig. 5 and b represent the first reference point equal to j18 of ‘391 fig5; then S equals a first vector based on the first key point and the first reference point); generating a second vector based on the second key point and the first reference point (‘066; fig. 1; let a of fig. 1 represent j20 of ‘391 fig. 5, c of fig. 1 represent j20 of ‘391 fig. 5 and b represent the first reference point equal to j18 of ‘391 fig5; then T equals a second vector based on the first key point and the first reference point); and determining the orientation information for each of the at least two parts based on the first vector and the second vector (‘066; fig. 1; Abstract; let a of fig. 1 represent j20 of ‘391 fig. 5, c of fig. 1 represent j20 of ‘391 fig. 5 and b represent the first reference point equal to j18 of ‘391 fig. 5; then P equals the normal vector indicative of the orientation information for each of the at least two parts; the resultant normal vector provided by the cross product calculator is indicative of the orientation of the object) for the benefit of determining the three-dimensional orientation of the at least two parts.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the orientation determination of objects in three-dimensional space as taught by Emmons with the target tracking methods of representing a human target with a machine-readable model including a plurality of skeletal points to display an avatar that mimics the movements of the user as taught by Geiss for the benefit of determining the three-dimensional orientation of the at least two parts of the model.

Regarding claim 14 (Previously Presented), Geiss and Emmons teach the method according to claim 13 and further teach wherein determining the orientation information for each of the at least two parts based on the first vector and the second vector comprises: performing, for each of the at least two parts, cross product on the first vector and the second vector of the part to obtain a normal vector of a plane where the part is located (‘066; fig. 1; Abstract; column 2, lines 13-33; cross product on the first vector and the second vector of the part to obtain a normal vector of a plane where the part is located); and taking the normal vector as the orientation information of the part (‘066; fig. 1; Abstract).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-20 have been considered but are moot because the arguments apply to the amended claims and do not reflect the current combination of references and citations used in the current prior art rejection presented above.

The Applicant’s arguments filed 15 June 2022 are primarily based upon the extensively amended claim features incorporated into independent claims 1, 19 and 20.

The Examiner respectfully submits that, at the time Applicant argued against the references, Applicant was arguing against limitations that had not been previously claimed and thus, were not previously examined nor addressed in the previous office action and requests that Applicant look to the Office Action provided above wherein these newly added limitations have now been examined and addressed and, in particular, the newly cited prior art reference of Geiss is now relied upon for the rejection of claims 1, 3-12 and 15-20 and Geiss in view of Emmons is relied upon for the rejection of claims 13 and 14.

Independent claims 1, 19 and 20 are rejected as shown in the first claim rejection section above and are argued as shown immediately above.

Dependent claims 3-10 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection sections above.

Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 20160267699 A1	Avatar Control System – Systems and methods herein are directed to avatar control systems. In one embodiment, interactive holographic avatar control is described. In another embodiment, remote kinetic avatar control is described. In still another embodiment, depth-based user tracking for avatar control is described. In still another embodiment, enhanced avatar kinetic movement interpolation is described. In still another embodiment, dynamic joint mapping for avatar control is described. In still another embodiment, dynamic animation population for avatar control is described.

US 20100149341 A1	Correcting Angle Error in a Tracking System – A three dimensional rotation can be defined by an axis and an angle. The rotation axis ê for the three dimensional rotation can be solved for by taking the cross product of vectors of the first set of vectors Vi1 with vectors of the second set of vectors Vi2, as follows:

ê = Vi1 X Vi2 (equation 5)
The dot product of Vi1 and Vi2 can also be taken to find a scaler s that represents the projection of Vi1 onto Vi2, as follows:

s = Vi1 · Vi2 (equation 6)

The angle of the three dimensional rotation Θ can then be solved for using the rotation axis and the scalar as follows:

Θ = arc tan ê/ s

The three dimensional rotation may then be decomposed into either of the reference frames to determine the angles of rotation about each of the axes of that reference frame. For example, the three dimensional rotation can be projected onto the x-axis to determine the amount of rotation that is occurring about the x-axis, and can be projected onto the y-axis to determine the amount of rotation that is occurring about the y-axis. If the three dimensional angle is projected into the object reference frame, the rotation about the axis that is aligned with gravity is the yaw, and the rotation about the axis that is perpendicular to gravity and in the positional sensor plane of the positional sensor is the pitch. The three dimensional rotation can be decomposed into rotations about the axes of the reference frames using, for example, three orthogonal matrices, a rotation matrix or a quaternion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/Primary Examiner, Art Unit 2613